     Case 3:19-cv-00439-RDM-MCC Document 41 Filed 02/03/21 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JACK Y. DALOYA, et al.,                        :      Civil No. 3:19-CV-439
                                               :
      Plaintiffs,                              :      (Judge Mariani)
                                               :
v.                                             :
                                               :      (Magistrate Judge Carlson)
CBK LODGE GENERAL PARTNER,                     :
LLC, et al.,                                   :
                                               :
      Defendants.                              :

                     REPORT AND RECOMMENDATION

      I.     Factual Background

      On March 12, 2019, the plaintiffs, Jack Daloya and Keren Esayev, filed a

complaint alleging that Daloya suffered personal injuries at the defendants’

Camelback Lodge and Indoor Waterpark while participating for the first time on a

Flowrider attraction at the park. (Doc. 1). As discovery has drawn to a close in this

case, the defendants have filed a motion for partial summary judgment in this case.

(Doc. 36). This motion seeks the dismissal of all defendants, with the exception of

CBK Lodge, LP. The premise underlying this motion for partial summary judgment

can be simply stated. According to the defendants:

      It is undisputed that Defendant CBK Lodge, LP was the owner operator
      of the location of plaintiff’s incident which is the subject of this matter.
      There is no evidence supporting plaintiff’s claims against Defendants
      CBH20, LP and/or CBH20 General Partner, LLC. Therefore, the
     Case 3:19-cv-00439-RDM-MCC Document 41 Filed 02/03/21 Page 2 of 4




      dismissal of the Plaintiffs’ claims against CBH20, LP and CBH20
      General Partner, LLC is appropriate because those defendants have no
      ownership, management responsibility, control or maintenance
      obligations whatsoever as it relates to the property at which the plaintiff
      claims his incident occurred.

      (Doc. 36-2, at 3).

      The plaintiffs have responded to this motion by conceding that dismissal of

these defendants is appropriate, while disputing that a motion for partial summary

judgment was required to achieve this goal. According to the plaintiffs:

      Counsel for movant has represented that Defendant: CBK Lodge, LP is
      the lone entity responsible for the operation, maintenance, and
      supervision of the above-referenced FlowRider Amusement, as well as
      lone entity responsible for the lifeguards that supervised the Flowrider's
      patrons. Thus, given Defendants’ representation that CBK Lodge, LP
      is the sole owner and operator of the location of Plaintiffs' incident, on
      the date it occurred, Plaintiffs previously agreed to stipulate to the
      dismissal of CBH20, LP and CBH20 General Partner, LLC. Therefore,
      Defendants’ Motion for Summary Judgment should be denied as moot.

      (Doc. 40 at 3-4).

      Given this concession by the plaintiffs, it is recommended that CBH20, LP

and CBH20 General Partner, LLC., be dismissed as defendants in this case.

      II.    Discussion

      The defendants have moved for partial summary judgment pursuant to Rule

56 of the Federal Rules of Civil Procedure, which provides “[t]hat the court shall

grant summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

                                          2
     Case 3:19-cv-00439-RDM-MCC Document 41 Filed 02/03/21 Page 3 of 4




Civ. P. 56(a). Through summary adjudication, a court is empowered to dispose of

those claims that do not present a “genuine dispute as to any material fact,” Fed. R.

Civ. P. 56(a), and for which a trial would be “an empty and unnecessary formality.”

Univac Dental Co. v. Dentsply Int’l, Inc., No. 07-0493, 2010 U.S. Dist. LEXIS

31615, at *4 (M.D. Pa. Mar. 31, 2010). The substantive law identifies which facts

are material, and “[o]nly disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      In this case the defendants motion for partial summary judgment rests on a

single, simple premise. As the defendants have observed:

      It is undisputed that Defendant CBK Lodge, LP was the owner operator
      of the location of plaintiff’s incident which is the subject of this matter.
      There is no evidence supporting plaintiff’s claims against Defendants
      CBH20, LP and/or CBH20 General Partner, LLC.

      (Doc. 36-2 at 3).

      For their part, the plaintiffs insist that a summary judgment motion was

unnecessary in this case but acknowledge that “given Defendants’ representation

that CBK Lodge, LP is the sole owner and operator of the location of Plaintiffs'

incident, on the date it occurred, Plaintiffs previously agreed to stipulate to the

dismissal of CBH20, LP and CBH20 General Partner, LLC.” (Doc. 40 at 3-4). Given

this concession by the plaintiffs, there is no dispute as to any material fact and

CBH20, LP and CBH20 General Partner, LLC are entitled to judgment in their favor
                                           3
     Case 3:19-cv-00439-RDM-MCC Document 41 Filed 02/03/21 Page 4 of 4




as a matter of law. Therefore, CBH20, LP and CBH20 General Partner, LLC., should

be dismissed as defendants in this case.

      III.   Recommendation

      Accordingly, for the foregoing reasons, IT IS RECOMMENDED THAT the

motion for partial summary judgment (Doc. 36) be GRANTED and CBH20, LP and

CBH20 General Partner, LLC., should be dismissed as defendants in this case.

      The Parties are further placed on notice that pursuant to Local Rule 72.3:

      Any party may object to a magistrate judge's proposed findings,
      recommendations or report addressing a motion or matter described in
      28 U.S.C. § 636 (b)(1)(B) or making a recommendation for the
      disposition of a prisoner case or a habeas corpus petition within
      fourteen (14) days after being served with a copy thereof. Such party
      shall file with the clerk of court, and serve on the magistrate judge and
      all parties, written objections which shall specifically identify the
      portions of the proposed findings, recommendations or report to which
      objection is made and the basis for such objections. The briefing
      requirements set forth in Local Rule 72.2 shall apply. A judge shall
      make a de novo determination of those portions of the report or
      specified proposed findings or recommendations to which objection is
      made and may accept, reject, or modify, in whole or in part, the findings
      or recommendations made by the magistrate judge. The judge,
      however, need conduct a new hearing only in his or her discretion or
      where required by law, and may consider the record developed before
      the magistrate judge, making his or her own determination on the basis
      of that record. The judge may also receive further evidence, recall
      witnesses or recommit the matter to the magistrate judge with
      instructions.

      Submitted this 3d day of February 2021.

                                               S/ Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge
                                           4
